Citation Nr: 9915449	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  94-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right zygomatic bone fracture with dental malocclusion, 
currently rated as 10 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from November 1958 to 
April 1963.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
December 1992 and March 1994 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  
In June 1997, the Board remanded the claim for the purpose of 
obtaining additional medical information; the claim has since 
been returned to the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran is able to open his mouth more than 30 
millimeters without deviation, has some loss of use of the 
ramus, but does not have malunion or nonunion of the mandible 
as a result of his service-connected dental disability.  

3.  The medical record does not corroborate the veteran's 
claim that he is unemployable due to his service-connected 
disabilities.  Neither the veteran's treating physicians nor 
the Social Security Administration has classified the veteran 
as being unemployed as a result of scars of the chin or a 
dental disability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fracture of the right zygomatic bone 
with dental malocclusion have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
9907 and 9910 (1993) and (1998).

2.  A total (100 percent) rating on account of 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his service-connected dental 
condition is underrated, and that he is unable to obtain and 
maintain gainful employment as a result of his dental 
condition and scars along his chin. 

I.  Increased Evaluation

The veteran is service-connected for the residuals of a right 
zygomatic bone fracture with dental malocclusion.  Per 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, a malocclusion is:

. . . such malposition and contact of the 
maxillary and mandibular teeth as to 
interfere with the highest efficiency 
during the excursive movements of the jaw 
that are essential for mastication; 
originally classified by Angle into four 
major groups, depending on the 
anteroposterior jaw relationship as 
indicated by interdigitation of the first 
molar teeth. . . 

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 975 (27th ed. 1988).  [The 
Board has considered whether it should provide the veteran 
with notice and an opportunity to respond to the reference in 
Dorland's Illustrated Medical Dictionary 975 (27th ed. 1988) 
relating to malocclusion before entering a final decision.  
The reference to Dorland's Illustrated Medical Dictionary is 
merely to provide a definition of the terms in question.  The 
Board is not relying on this definition as a basis for 
deciding this appeal.  Consequently, the Board believes there 
is no need to provide the veteran with notice and an 
opportunity to respond to the reference in Dorland's 
Illustrated Medical Dictionary 975 (27th ed. 1988) relating 
to malocclusion prior to entering a final decision.]

The veteran has been rated as 10 percent disabling as a 
result of this condition, and has petitioned the RO for an 
increased evaluation.  Upon reviewing the presented medical 
evidence, the RO has denied the veteran's claim and he has 
appealed to the Board for review.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's dental condition was assigned a disability 
evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Codes 
9910 and 9907.  While this appeal was pending, the VA 
promulgated new regulations for rating dental and oral 
conditions.  59 Fed. Reg. 2530 (1994), effective February 
1994, codified at 38 C.F.R. § 4.150 (1994).   Under the old 
rating criteria, Diagnostic Code 9910 provided that, for the 
maxilla, loss of the whole or part of its substance, 
nonunion, or malunion, would be rated as for similar 
disabilities of the mandible under the provisions of 38 
C.F.R. Part 4, Diagnostic Codes 9901 through 9904.  38 C.F.R. 
Part 4, Diagnostic Code 9910 (1993).  

Diagnostic Codes 9901 and 9902 apply where there is complete 
loss or nearly one half loss of the mandible.  38 C.F.R. Part 
4 (1993).  They are not applicable here.  Diagnostic Codes 
9903 and 9904 were not revised in 1994.  Diagnostic Code 9903 
provides that moderate nonunion of the mandible will be 
assigned a 10 percent rating and that severe nonunion 
warrants a 30 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 9903 (1998).  Malunion of the mandible with slight 
displacement warrants a noncompensable rating, moderate 
displacement a 10 percent rating, and severe displacement a 
20 percent rating.  38 C.F.R. Part 4, Diagnostic Code 9904 
(1998).  Both of these ratings are dependent upon the degree 
of motion and relative loss of masticatory function.  
Additionally, unilateral loss of less than one half of the 
substance of a ramus, not involving a loss of continuity, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that such a loss be bilateral.  38 C.F.R. Part 4, 
Diagnostic Code 9907 (1993) and (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1995) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board must consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  See DeLuca, 8 Vet. 
App. 202, 206 (1995).  Functional loss may occur as a result 
of weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's dental injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995). 

A number of years prior to the veteran's appeal, he underwent 
a dental examination in order to determine the scope and 
nature of the malocclusion related to the right zygoma 
fracture.  The results of that examination are listed below:

Chief Complaint:  Having trouble with 
eating and chewing and also having some 
pain in the area over right cheek bone.

....

PE:  (Limited to the H & N.) . . . Zygoma 
region is symmetrical on the left and 
right.  No palpable steps or esthetic 
deformity.  Oral:  Mouth opening 40 mm. . 
. Obvious mandibular prognathism with 
severe over-closure.  Left lateral 
excursion:  2 cm.  Right lateral 
excursion:  1.5 cm.  Tender to palpation 
over temporalis.  

SF 513, Consultation Sheet, July 31, 1989.

The examiner further wrote that x-ray films showed an old 
zygoma fracture and that there was minimal loss of the right 
lateral excursion possibly to the fracture.

The next examination record in the claims folder appears from 
July 1995.  In that report, a Dr. B. D. Gross wrote:

	. . . examination . . . revealed a 
significant mandibular hyperplasia and 
upon closing his jaws he has virtually no 
teeth that occlude.  He has an upper 
incisor that has occluded with the 
lingual gingiva of his lower anterior 
teeth and has destroyed the periodontal 
tissue around his lower incisor teeth and 
lower right cuspid teeth.

In order to rehabilitate his masticatory 
apparatus and provide him with functional 
occlusion, it appears it will be 
necessary to perform bilateral 
osteotomies of the mandibular rami and 
reposition his lower jaw in a proper 
relationship with his upper jaw.

A VA examiner saw the veteran in September 1995 and diagnosed 
the veteran as having mandibular prognathism along with a 
well-healed zygoma fracture.  The dentist also noted:

	. . . I find clinically nothing 
different from that report [that of July 
31, 1989 noted above] with the exception 
that to make a reexamination complete we 
should obtain the new panoramic 
radiograph, the lateral supplementary 
radiograph and full facial series 
radiographs.  The only thing of note that 
is of any slight difference is on the 
submental vertex view.  The right 
zygomatic arch is slightly more bowed and 
giving it a little more depressed look at 
the more anterior aspect.  This has 
caused absolutely no clinical or physical 
aesthetic deformity.

DISCUSSION:  The gentleman has a 
congenital developmental deformity in 
which he has a jaw discrepancy and now 
with the multiple missing teeth, his 
occlusion has worsened and his ability to 
masticate his food has worsened.  In my 
opinion, this has nothing to do with the 
zygoma fracture.

Also appearing in the claims folder is an undated letter from 
Dr. Charles T. Day that reports that the veteran needs to 
have a full upper denture and a partial lower denture, along 
with some teeth extractions and prophylaxis.  Another letter 
from Dr. Day, dated March 26, 1999, states the following:

	. . . Mr. [redacted] had surgery on his 
fractured zygomatic arch.  This has 
caused pain with Mr. [redacted] and has caused 
his bite to be off, making his teeth hit 
improperly. . . 

Dr. Gross also provided evidence with respect to the veteran 
in a letter dated March 16, 1999.  In his letter, Dr. Gross 
noted that the veteran suffered from some discomfort when he 
chewed.  Dr. Gross additionally wrote:

	. . . It appears to me he has a 
classic mandibular prognathia which has 
placed his mandible in a position where 
functional occlusion with an upper 
denture is extremely difficult.  He has a 
little soreness in his temporalis tendon 
on that side.

I think that you can proceed with 
whatever dental treatment that you have 
in mind to help restore his occlusion and 
not worry too much about the previous 
zygoma fracture. . . 

The Board notes that, per the claims folder, the veteran was 
scheduled on two different occasions for a VA dental 
examination.  In both instances, the veteran failed to report 
for those examinations.  Individuals who have been authorized 
and scheduled for examinations are required to report for 
such examinations.  38 C.F.R. § 3.326 (1998).  If the veteran 
fails without adequate reason to respond to an order to 
report for a VA medical examination within one year from the 
date of request, the claim for such benefits will be 
considered abandoned.  38 C.F.R. § 3.158 (1998).  
Furthermore, 38 C.F.R. § 3.655 (1998) provides that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etcetera.  38 C.F.R. § 3.655(a) 
(1998).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In reviewing all of the 
Dental and Oral Conditions Diagnostic Codes found at 38 
C.F.R. §§ 4.149 and 4.150 (1998), the Board is of the opinion 
that the evidence does not support the veteran's claim for an 
increased evaluation.  First, there is no evidence that the 
veteran has lost either partial or all of his mandible or 
even the maxilla.  Thus, the Diagnostic Codes at 9901, 9902, 
9914, and 9915 do not apply.  38 C.F.R. Part 4 (1998).  

Next, neither the veteran's doctors nor those VA dentists who 
have seen the veteran have categorized the veteran's mandible 
or maxilla of displaying nonunion or malunion.  Hence, 
Diagnostic Codes 9903, 9904, or 9916 are not for application.  
38 C.F.R. Part 4 (1998).  Because the veteran does not have 
total or partial loss of the ramus, the condyloid process, or 
the hard palate, Diagnostic Codes 9906, 9908, 9909, 9911, and 
9912 do not apply.  38 C.F.R. Part 4 (1998).  This means that 
the Board is left with the criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 9905, 9907, and 9913 (1998).

The Board has already reported the criteria found at 38 
C.F.R. Part 4, Diagnostic Code 9907 (1993) and (1998).  Any 
definite limitation of motion of the temporomandibular 
articulation interfering with mastication or speech warrants 
a 10 percent evaluation.  Limitation of motion of the 
temporomandibular articulation to 1/2 inch (12.7 millimeters) 
warrants a 20 percent rating.  A 40 percent evaluation 
requires that motion be limited to 1/4 inch (6.3 
millimeters).  38 C.F.R. Part 4, Diagnostic Code 9905, 
effective prior to February 17, 1994.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter- 
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. Part 4, 
Diagnostic Code 9905, effective from February 17, 1994.

A loss of teeth due to the loss of substance of the body or 
the maxilla or of the mandible warrants a noncompensable 
evaluation when the loss of substance does not involve a loss 
of continuity and the loss of masticatory surface can be 
restored by a suitable prosthesis.  A 10 percent evaluation 
is appropriate when there is no loss of continuity but where 
the loss of masticatory surface cannot be restored by 
suitable prosthesis with loss of one-half of the masticatory 
surface, with all the upper anterior teeth missing, with all 
of the lower anterior teeth missing, or where the median line 
is the point of division.  A 20 percent evaluation requires 
either that all of the upper and lower anterior teeth be 
missing or that all missing teeth be posterior teeth, and the 
loss cannot be restored by a suitable prosthesis.  For a 30 
percent rating, there must be loss of all lower teeth or the 
loss of all upper teeth, and the loss cannot be restored by a 
suitable prosthesis.  Where there is a loss of all teeth, and 
the loss cannot be restored by a suitable prosthesis, a 40 
percent evaluation will be assigned.  38 C.F.R. Part 4, 
Diagnostic Code 9913 (1998).  This Diagnostic Code was 
revised effective February 17, 1994, but the basic rating 
criteria applicable to this case remain unchanged. 

These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  See 38 C.F.R. Part 4, 
Diangostic Code 9913, NOTE (1998).

There is no evidence of record that the veteran's dental 
condition can not be alleviated without the use of a dental 
appliance.  Therefore, although the veteran has many missing 
teeth, the criteria at 38 C.F.R. Part 4, Diagnostic Code 9913 
(1998) is not for application.  Additionally, per the dental 
records, there is no evidence of record to show that the 
veteran's inter-incisal range is limited from 21 millimeters 
to 30 millimeters, or that the range of motion is limited to 
one half of an inch.  Hence, the criteria necessary for a 20 
percent evaluation pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 9905 (1993) and (1998) have not been met.

Finally, there is no evidence of record showing that the 
there is a bilateral loss of the ramus.  Such a bilateral 
loss is necessary in order to award a 20 percent evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 9907 (1998).  
Furthermore, because the veteran's rating is not predicated 
on loss of motion, 38 C.F.R. §§ 4.40 and 4.45 (1998), and the 
precepts announced in DeLuca are not for application.  See 
Johnson v. Brown, 9 Vet. App. 7,11 (1995).  The Board thus 
concludes that the 10 percent evaluation currently in effect 
adequately contemplates any and all disability currently 
associated with the veteran's dental condition, and an 
evaluation in excess of 10 percent is not warranted.  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

II.  Total Rating

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  A well-
grounded claim for a total disability rating based on 
unemployability requires that the veteran's ability to secure 
employment and the facts surrounding his employment status 
have changed.  See Hodges v. Brown, 5 Vet. App. 375 (1993); 
Suttman v. Brown, 5 Vet. App. 127 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Because the 
veteran's employment abilities may have changed due to the 
treatment he has received for his various conditions, the 
Board believes that a well-grounded claim has been presented.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has requested a total rating for compensation 
purposes based upon unemployability.  He is service-connected 
for the residuals of a fracture of the right zygomatic bone 
with dental malocclusion, rated as 10 percent disabling; and, 
he has a noncompensable rating for scars of the chin.  The 
combined schedular evaluation is 10 percent.  He is 
nonservice-connected for myoptic refractive error, 
hypertension, a personality disorder, bilateral hammertoe 
deformity, organic brain syndrome, arthritis of the back, 
dementia, schizophrenia, an anxiety disorder, and a 
depressive neurosis.  

In circumstances where the veteran is less than totally 
disabled under the schedular criteria, it must be found that 
the service-connected disorders prevent him from securing and 
maintaining a substantially gainful occupation, provided 
that:

if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and sufficient 
additional disabilities to bring the 
combined rating to 70 percent or more.

38 C.F.R. § 4.16(a) (1998).  The veteran's combined schedular 
rating is 10; he is not eligible to be considered for a total 
disability rating under the foregoing requirements.

However, per 38 C.F.R. § 4.16(b) (1998), if a veteran does 
not meet the above percentage standards for a total rating, 
and is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected 
disability(ies), that veteran shall be rated totally 
disabled.  In arriving at such a conclusion, the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, will be considered.  Marginal 
employment consists of employment as, for example, a self-
employed farmer or other person, while employed in his own 
business, or at odd jobs, or while employed at less than half 
the usual remuneration.  Applying these criteria to the 
evidence in this case, the veteran's service-connected 
disabilities are not so disabling that he is precluded from 
obtaining and maintaining gainful employment.

The evidence submitted includes numerous VA medical 
examination reports, private medical records, personal 
statements, Social Security Administration records, and 
personal statements.  In October 1992 and again in January 
1995, the veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  On those forms, he told the RO that he was 
totally disabled and unable to maintain employment.  On the 
first form, he stated that he had last worked full time in 
1973.  However, on the second form, he stated that he had 
worked full time from 1973 to 1994, but that he had "lost 
time" from work due to illness during 1973 to 1994.  He 
reported that he had a high school education and that he had 
received training in automobile body and frame repair.  

It is the function of the Board to weigh and analyze the 
evidence and to make determinations as to the credibility of 
the evidence.  38 U.S.C.A. § 5017(b) (West 1991 & Supp. 
1998); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Where the 
preponderance of the evidence is in favor of the veteran's 
claim or the evidence for and against the claim is 
approximately in balance, the benefit sought is to be 
granted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An unemployability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (1996).  
The established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  38 C.F.R. § 4.16(b) (1996); 
Hodges v. Brown, 5 Vet. App. 375 (1993); Fanning v. Brown, 4 
Vet. App. 229 (1993); Moyer v. Derwinski, 2 Vet. App. 289 
(1992).  In Hodges, the Court went on to say that while a 
veteran could undertake employment despite his service-
connected disabilities, he was unable to secure employment 
because of his physical disabilities.  Thus, the Court found 
the appellant unemployable.

The reasoning found in Hodges does not apply to this case.  
Although the veteran claims that he cannot work because of 
his service-connected disabilities, there is no indication 
that he has even been advised not to obtain work as a result 
of his jaw and chin conditions.  There is no evidence in the 
record that would lead the Board to conclude that the 
veteran's service-connected conditions are so restrictive 
that he is prevented from obtaining and maintaining a light, 
sedentary job consistent with his educational, medical, and 
social capabilities.  Moreover, there is nothing in the 
claims folder that suggests that the veteran could not 
perform a light, sedentary job because of his service-
connected disabilities.  Instead, the veteran's own doctor 
has said that the veteran is unemployable as a result of his:

Schizophrenia, anxiety neurosis, severe 
hypertension, organic brain syndrome, 
dementia, depressive neurosis, and non-
insulin dependent diabetes mellitus 
treated with insulin.

Letter from Dr. K. E. Smith, July 19, 1995.  None of the 
above conditions are service-connected.

The veteran has also asserted that the Social Security 
Administration has recognized him as being totally disabled 
and eligible for benefits.  In support of his contentions, he 
has proffered a copy of his claim before the Social Security 
Administration.  The Court, in Martin v. Brown, 4 Vet. App. 
136 (1993), has said that the results obtained by the Social 
Security Administration are pertinent when the VA makes a 
determination concerning unemployability.  However, from that 
same decision, the Court has said that the decision by the 
Social Security Administration will not be controlling for 
purposes of VA adjudications.

At the time that the Social Security Administration found the 
veteran disabled, he was found to be disabled as a result of 
various disabling psychological conditions.  The Social 
Security Administration also cited other conditions from 
which the veteran was suffering therefrom but that were not 
preventing him from obtaining employment.  None of those 
conditions have ever been service-connected.  In other words, 
the Social Security Administration has never stated that the 
veteran is unable to work as a result of his jaw and chin 
disabilities.  

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitations but 
these are not as a result of his service-connected 
disabilities.  Additionally, the disability ratings assigned 
to the veteran compensate him for the average impairment of 
earning capacity.  His unemployability is not due entirely, 
or even mostly, to his service-connected conditions.  It is, 
therefore, the subscriber's decision that his service origin 
disorders do not preclude all types of gainful employment.  
Therefore, pursuant to 38 C.F.R. § 4.16(b) (1998), a total 
disability rating for compensation based on individual 
unemployability is not warranted.


ORDER

1.  Entitlement to an increased evaluation for the residuals 
of a right zygomatic bone fracture with dental malocclusion 
is denied.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  In that decision, the Board also found that the veteran's claim for entitlement to service connection for 
bilateral hammer toes not well-grounded.
  The veteran is entitled to have his claim considered under the new criteria, or the old, whichever is the most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There are minor differences under the 
former and current regulations that may affect the type of evidence and argument submitted by a claimant.  
The Board notes that the claimant has received specific notice of the potential applicability of the amended 
regulations, and has had an opportunity to submit evidence and argument pertaining to evaluation of his 
dental disability under the amended regulations.  As such, the Board believes that it may consider and apply 
those amended regulations and the claimant will not be prejudiced by the Board's action.  In other words, 
because the Board will apply the criteria most beneficial to the veteran, he will not be harmed by such action.


